Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”), made this [____] day of
[_________], 2008 by and between INTERNATIONAL FLAVORS & FRAGRANCES INC., a New
York corporation (the “Corporation”) and [_______________] (“Indemnitee”).

W I T N E S S E T H:

WHEREAS, it is important to the Corporation to attract and retain as directors
and officers the most capable persons reasonably available;

WHEREAS, Indemnitee is a director and/or officer of the Corporation;

WHEREAS, both the Corporation and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
companies;

WHEREAS, Indemnitee is willing, subject to the Corporation’s execution and
performance of this Agreement, to continue in his or her capacity as a director
and/or officer of the Corporation;

WHEREAS, the Board of Directors has determined that the contractual
indemnification included in this Agreement is reasonable, prudent and promotes
the best interests of the Corporation and its stockholders;

WHEREAS, the By-laws of the Corporation as currently in effect (the “By-laws”
and, together with the Corporation’s Restated Certificate of Incorporation, the
“Constituent Documents”) require the Corporation to indemnify and advance
expenses of the officers and directors of the Corporation in the manner set
forth therein, and Indemnitee may also be entitled to indemnification pursuant
to applicable provisions of the Business Corporation Law of the State of New
York (the “BCL”); and

 

--------------------------------------------------------------------------------

WHEREAS, the By-laws and the BCL expressly provide that the indemnification and
advancement provisions set forth therein are not exclusive;

NOW, THEREFORE, to provide Indemnitee with express contractual indemnification
(regardless of, among other things, any amendment to or revocation of the
Constituent Documents as in effect as of the date hereof or any change in the
composition of the Board of Directors or any acquisition, disposition or other
business combination transaction involving the Corporation), and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

ARTICLE I

Definitions

 

Section 1.1. Definitions. In addition to terms defined elsewhere in this
Agreement, the following terms have the following meanings in this Agreement:

 

(a)

“Claim” means any threatened, pending or completed action, suit, arbitration,
alternative dispute resolution, investigation, inquiry, administrative hearing,
or other proceeding, or any appeal therein, whether civil, criminal or other, in
which Indemnitee was, is, or, in Indemnitee’s good faith belief will be,
involved as a party or otherwise, whether instituted by the Corporation or any
other person or entity, by reason of the fact that Indemnitee is or was a
director and/or officer of the Corporation, or, while serving as director and/or
officer of the Corporation, is or was serving in any capacity, at the request of
the Corporation, in any other corporation or any partnership, joint venture,
trust, employee benefit plan or other enterprise, in each case whether or not
Indemnitee was serving in such capacity at the time any liability or expense was
or is incurred for which indemnification or advancement of expenses can be
provided under this Agreement.

 

(b)

“Expenses” include reasonable attorneys’ and experts’ fees, expenses and other
costs, witness fees, travel expenses, and all other disbursements or expenses in
connection with investigating, defending, participating or preparing to defend
or participate in any Claim. “Expenses” also include expenses incurred in

 

--------------------------------------------------------------------------------

connection with any appeal resulting from any Claim, including the premium for,
security for, and other costs relating to, any cost bond, supersedeas bond or
other appeal bond or its equivalent.

 

(c)

“Indemnifiable Losses” means any Expenses, judgments, fines, and penalties and
amounts paid in settlement incurred by Indemnitee as a result of any Claim,
unless a judgment or other final adjudication adverse to Indemnitee establishes
that his or her acts were committed in bad faith or were the result of active
and deliberate dishonesty and were material to the cause of action so
adjudicated, or that Indemnitee personally gained in fact a financial profit or
other advantage to which Indemnitee was not legally entitled.

ARTICLE II

Indemnification and Advancement

 

Section 2.1. Indemnification.The Corporation will indemnify Indemnitee for and
hold Indemnitee harmless against all Indemnifiable Losses, in each case to the
fullest extent permitted by the laws of the State of New York as in effect on
the date hereof, including the BCL, or as such laws may from time to time
hereafter be amended to increase the scope of such permitted indemnification
(but in no case less than the extent permitted under the laws in effect as of
the date hereof).

Section 2.2. Advancement.Indemnitee’s rights to indemnification pursuant to
Section 2.1 above shall include the right to be advanced by the Corporation
sufficient funds to pay for Expenses incurred by Indemnitee in connection with
any Claim, as soon as practicable but in any event no later than thirty (30)
days after receipt by the Corporation of (i) a statement or statements from
Indemnitee or his or her legal representative requesting such advance or
advances from time to time, and (ii) an undertaking by or on behalf of
Indemnitee to repay such amount or amounts to the Corporation if a judgment or
other final adjudication adverse to Indemnitee establishes that his or her acts
were committed in bad faith or were the result of active and deliberate
dishonesty and were material to the cause of action so adjudicated, or that
Indemnitee personally gained in fact a financial profit or other advantage to
which Indemnitee

 

--------------------------------------------------------------------------------

was not legally entitled. Such undertaking shall be accepted without reference
to the financial ability of Indemnitee to make such repayment. Indemnitee will
return any advance which remains unspent at the final conclusion of the Claim to
which the advance related. Advances shall be unsecured and interest-free.

Section 2.3. Indemnification of Additional Expenses. If any Indemnifiable
Losses, including any advancement of Expenses, are not paid in full by the
Corporation in accordance with the terms of this Agreement within thirty (30)
days after Indemnitee has submitted a written claim (including in the case of
advancement of Expenses, the required undertaking under Section 2.2 above),
Indemnitee may at any time thereafter bring suit against the Corporation to
recover the unpaid amount of the Expenses or Indemnifiable Losses, and to the
extent successful in whole or in part, Indemnitee shall be entitled to be paid
also the Expenses of prosecuting such claim. The parties hereby agree that it
shall be a defense to any such action (other than an action brought to enforce a
claim for Expenses incurred in connection with any Claim in advance of its final
disposition where Indemnitee has tendered the required undertaking under Section
2.2 above) that Indemnitee has not met the relevant standard for indemnification
set forth in this Agreement, but the burden of proving such defense shall be on
the Corporation. Neither the failure of the Corporation (including its Board of
Directors, independent legal counsel, or its stockholders) to have made a
determination prior to the commencement of such action that indemnification of
Indemnitee is proper because Indemnitee has met the relevant standard for
indemnification, nor an actual determination by the Corporation (including its
Board of Directors, independent legal counsel, or its stockholders) that
Indemnitee has not met such applicable standard, shall be a defense to such
action or create a presumption that Indemnitee has not met such standard of
conduct.

Section 2.4. Presumptions. For purposes of this Agreement, the termination of
any Claim by judgment, settlement or conviction or upon a plea of nolo
contendere, or its equivalent, shall not in itself create a presumption that
Indemnitee did not meet any particular standard of conduct or did not have a
particular belief or that a court has determined that indemnification is not
permitted by applicable law.

 

--------------------------------------------------------------------------------

Section 2.5. Indemnification for Expenses of a Witness. Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee was, is, or
will be a witness in any Claim to which Indemnitee is not a party, Indemnitee
shall be indemnified against all Expenses actually and reasonably incurred by
him or her on his or her behalf in connection therewith.

Section 2.6. Partial Indemnity. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Corporation for some or a portion of
any Indemnifiable Loss but not for the entire amount thereof, the Corporation
will indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.

Section 2.7. Continuation of Indemnity. All agreements and obligations of the
Corporation contained herein shall continue during the period Indemnitee is a
director, officer, employee or agent of the Corporation (or is or was serving at
the request of the Corporation as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise) and shall continue thereafter so long as Indemnitee shall be
subject to any possible Claim by reason of the fact that Indemnitee was formerly
a director, officer, employee or agent of the Corporation or served in any other
capacity referred to herein whether or not Indemnitee is acting in any such
capacity at the time any liability, Indemnifiable Loss or Expense is incurred
for which indemnification can be provided under this Agreement.

Section 2.8. Survivability of Indemnification Obligations. Notwithstanding
anything else contained herein, in the event that the By-laws or the laws of the
State of New York, including the BCL, are amended, supplemented or revised in a
manner which would reduce, restrict or limit Indemnitee’s right to
indemnification, Indemnitee shall continue to be entitled to the indemnification
benefits as presently provided as of the date hereof under this Agreement, the
By-laws and the laws of the State of New York.

Section 2.9. Non-Exclusivity; Actions by Indemnitee. The rights of Indemnitee
hereunder shall not be deemed exclusive of any other right to which Indemnitee
may be entitled, whether in existence as of the date hereof or following such
date, and whether under any statute, agreement, provision of any of the
Corporation’s Constituent Documents, vote of stockholders or vote of the
Corporation’s disinterested directors or otherwise (collectively, an “Other
Indemnification

 

--------------------------------------------------------------------------------

Right”); provided, however, that to the extent that any Other Indemnification
Right would provide Indemnitee with a greater right to indemnification
(including any future Other Indemnification Right provided to Indemnitee after
the date hereof), Indemnitee will be deemed to have such greater right
hereunder. Notwithstanding any other provision of this Agreement, Indemnitee
will not be entitled to indemnification, including advancement of Expenses,
pursuant to this Agreement in connection with any Claim initiated by Indemnitee
against the Corporation, any of its subsidiaries or any director or officer of
the Corporation or any of its subsidiaries, unless the Corporation has joined in
or expressly consented to the initiation of such Claim and except as provided in
Section 2.3 above.

ARTICLE III

Defense of Claims

 

Section 3.1. Notification of Claims. Promptly after receipt by Indemnitee of
notice of the commencement of any Claim, Indemnitee will, if a claim in respect
thereof may be made against Corporation under this Agreement, notify Corporation
of the commencement thereof; but the failure by Indemnitee to notify the
Corporation of such Claim will not relieve the Corporation from any obligation
under this Agreement unless, and only to the extent that, the Corporation did
not otherwise learn of the Claim and such failure results in forfeiture by the
Corporation of substantial defenses, rights or insurance coverage.

 

Section 3.2. Defense of Claims. With respect to any Claim as to which Indemnitee
notifies the Corporation of the commencement thereof: (i) the Corporation will
be entitled to participate in the defense therein at its own expense (including,
without limitation, the negotiation and approval of any settlement); and (ii)
except as otherwise provided below, the Corporation jointly with any other
indemnifying party in connection therewith will be entitled to assume the
defense thereof. The Corporation shall not be liable to Indemnitee under this
Agreement for any Expenses incurred directly by Indemnitee in connection with
the defense of any Claim, other than reasonable costs of investigation or as
otherwise provided below, to the extent such Expense was incurred after the
Corporation assumed the defense of the Claim on behalf of Indemnitee. Indemnitee
shall have the right to retain and/or consult his or her own legal counsel in
any such Claim, but all related Expenses shall be at the expense of Indemnitee

 

--------------------------------------------------------------------------------

unless (i) the employment of separate legal counsel by the Indemnitee has been
authorized by the Corporation; (ii) Indemnitee shall have reasonably concluded
that there may be a conflict of interest between the Corporation and the
Indemnitee in the conduct of the defense of such action; or (iii) the
Corporation shall not in fact have employed legal counsel to assume the defense
of such action, in each of which cases the fees and expenses of such separate
legal counsel incurred by Indemnitee shall be at the expense of the Corporation
and subject to advancement as set forth under Section 2.2. above. The
Corporation will not be liable to indemnify Indemnitee under this Agreement for
any amounts paid in settlement of any Claim affected without its written
consent. Neither the Corporation nor Indemnitee will unreasonably withhold their
consent to any proposed settlement.

ARTICLE IV

Miscellaneous

 

Section 4.1. Separability and Validity. Each of the provisions of this Agreement
is a separate and distinct agreement and independent of the others, so that if
any provision of this Agreement is held to be invalid, unenforceable or
otherwise illegal for any reason, such invalidity or unenforceability shall not
affect the other provisions of this Agreement and any provision so held to be
invalid or unenforceable or otherwise illegal will be reformed to the extent,
and only to the extent, necessary to make it enforceable, valid or legal.

 

Section 4.2. Binding on Successors. This Agreement shall be binding upon
Indemnitee and upon the Corporation, its successors and assigns, and shall inure
to the benefit of Indemnitee, his or her heirs, personal representatives and
assigns and to the benefit of the Corporation, its successors and assigns. The
Corporation will require and cause any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business and/or assets of the Corporation, by written
agreement, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent the Corporation would be required to perform if no
such succession had taken place.

 

Section 4.3. Subrogation. In the event of any payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of

 

--------------------------------------------------------------------------------

Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Corporation to bring suit to enforce such rights.

Section 4.4. No Duplication of Payments. The Corporation shall not be obligated
under this Agreement to make any payment of amounts otherwise indemnifiable
hereunder if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy, contract, agreement, or otherwise.
Indemnitee shall not be entitled to duplicate payment for the same loss or
expense.

Section 4.5. Modifications and Waivers. No amendment, modification, termination,
or cancellation of this Agreement shall be effective unless in writing signed by
both parties to this Agreement. No provision of this Agreement may be waived,
modified or discharged unless such waiver, modification or discharge is agreed
to in writing by Indemnitee and the Corporation. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions of this Agreement (whether or not similar) nor shall such
waiver constitute a continuing waiver.

 

Section 4.6. Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given: (i) upon personal delivery to the party to be notified, (ii) when sent by
confirmed electronic mail or facsimile if sent during normal business hours of
the recipient, and if not so confirmed, then on the next business day, (iii)
five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (iv) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent:

 

(a)       To Indemnitee at the address set forth below Indemnitee signature to
this Agreement.

 

(b)

To the Corporation at:

 

--------------------------------------------------------------------------------

International Flavors & Fragrances Inc.

521 West 57th Street

New York, NY 10019-2960

Attention: General Counsel

or to such other address as may have been furnished by notice hereunder to
Indemnitee by the Corporation or to the Corporation by Indemnitee, as the case
may be.

Section 4.7. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.

Section 4.8. Governing Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, without regard
to its conflict of laws rules. The Corporation and Indemnitee hereby irrevocably
and unconditionally consent to the exclusive jurisdiction of any New York state
or federal court for purposes of any action, suit or proceeding hereunder,
waives any objection to venue therein or any defense based on forum
nonconveniens or similar theories, and agrees that service of process may be
effected in any such action, suit or proceeding by notice given in accordance
with Section 4.6 above.

IN WITNESS WHEREOF, the parties have executed this Agreement on and as of the
day and year first written above.

 

INTERNATIONAL FLAVORS & FRAGRANCES INC.

BY: ___________________________________________

NAME:

TITLE:

 

BY:

[NAME AND ADDRESS OF INDEMNITEE]

___________________________________________________

___________________________________________________

 

 